DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 11-23, 25-30 and 33-34 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 2-7, a combination of limitations that “a first conductive layer comprising a first conductive trace arranged in a first multi-turn coil configuration, wherein the first conductive trace has two ends, and wherein the first conductive trace provides a first current path within the multi-layer, multi-turn inductor structure that is configured to carry induced alternating current from a first one of the first conductive trace’s two ends to a second one of the first conductive trace’s two ends; a second conductive layer comprising a second conductive trace arranged in a second multi-turn coil configuration, wherein the second conductive trace has two ends, and wherein the second conductive trace provides a second current path within the multilayer, multi-turn inductor structure that is configured to carry induced alternating current from a first one of the second conductive trace’s two ends to a second one of the second conductive trace’s two ends; a layer of insulating material between the first and second conductive layers such that the first conductive trace arranged in the first multi-turn coil configuration is on a first side of the layer of insulating material and the second conductive trace arranged in the second multi-turn coil configuration is on a second side of the layer of insulating material; a first connection point at which the first one of the first conductive trace’s two ends and the first one of the second conductive trace’s two ends are electrically connected; and a second connection point at which the second one of the first conductive trace’s two ends and the second one of the second conductive trace’s two ends are electrically connected.” None of the reference art of record discloses or renders obvious such a combination. 
claim 8, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 9, 11-23, 25-29 and 33-34, a combination of limitations that “a first conductive layer comprising a first conductive trace arranged in a first multi-turn coil configuration, wherein the first conductive trace has two ends, and wherein the first conductive trace provides a first current path within the multi-layer, multi-turn inductor structure that is configured to carry induced alternating current from a first one of the first conductive trace’s two ends to a second one of the first conductive trace’s two ends; a second conductive layer comprising a second conductive trace arranged in a second multi-turn coil configuration, wherein the second conductive trace has two ends, and wherein the second conductive trace provides a second current path within the multi- layer, multi-turn inductor structure that is configured to carry induced alternating current from a first one of the second conductive trace’s two ends to a second one of the second conductive trace’s two ends; a layer of insulating material between the first and second conductive layers such that the first conductive trace arranged in the first multi-turn coil configuration is on a first side of the layer of insulating material and the second conductive trace arranged in the second multi-turn coil configuration is on a second side of the layer of insulating material; a first connection point at which the first one of the first conductive trace’s two ends and the first one of the second conductive trace’s two ends are electrically connected; and a second connection point at which the second one of the first conductive trace’s two ends and the second one of the second conductive trace’s two ends are electrically connected.” None of the reference art of record discloses or renders obvious such a combination. 
Regarding claim 31, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, a combination of limitations that “a first conductive layer comprising a first conductive trace arranged in a first multi-turn coil configuration, wherein the first conductive trace has two ends, and wherein the first conductive trace provides a first current path within the multi-layer, multi-turn inductor structure that is configured to carry alternating current from a first one of the first conductive trace’s two ends to a second one of the first conductive trace’s two ends; a second conductive layer comprising a second conductive trace arranged in a second multi-turn coil configuration, wherein the second conductive trace has two ends, and wherein the second conductive trace provides a second current path within the multi- layer, multi-turn inductor structure that is configured to carry alternating current from a first one of the second conductive trace’s two ends to a second one of the second conductive trace’s two ends; a layer of insulating material between the first and second conductive layers such that the first conductive trace arranged in the first multi-turn coil configuration is on a first side of the layer of insulating material and the second conductive trace arranged in the second multi-turn coil configuration is on a second side of the layer of insulating material; a first connection point at which the first one of the first conductive trace’s two ends and the first one of the second conductive trace’s two ends are electrically connected; and a second connection point at which the second one of the first conductive trace’s two ends and the second one of the second conductive trace’s two ends are electrically connected.” None of the reference art of record discloses or renders obvious such a combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






BI
/HAI V TRAN/Primary Examiner, Art Unit 2845